41 U.S. 64
16 Pet. 64
10 L.Ed. 888
GUSTAVUS BEALL et al.v.The Lessee of HOLMAN et al.
January Term, 1842

1
THIS case was also brought before the court, by a writ of error to the circuit court for the northern district of Alabama, on substantially the same grounds as those considered in the above opinion.* There is no material difference in the facts on which the judgment of the court rests, between the two cases. The judgment of the circuit court in this case is also reversed; and the cause remanded for further proceedings.



*
 41 U.S. 25, 16 Pet. 25